Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Claim Objections
Claim 1 is objected to because of the following informalities:

The word “characterised” is misspelled in the last line on Page 3 of the claims (02/19/20). Rewriting the word as “characterized” would solve the minor spelling error. 

Appropriate correction is required.



4.) Claim Interpretation

i.) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “command”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder  “command”, coupled with functional language “commanding functions”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2 has/have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of a “command”, is shown as being implemented by at least a command arm (111) used for horizontal and vertical positioning functions of the optic device (O), at least a moving button (112) providing vertical or horizontal positioning of primary engine (3) in respect to ground, at least a shooting button (113) providing shooting picture/video of the optic device (O), at least a box (114) hosting electronic accessories (Paragraph 0055 and Figure 1 of the publication to the instant application). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

ii.) With regard to claim 1 and the terms “one primary engine”, “one secondary engine”, and “one third engine”, the term “engine” is interpreted as being “a mechanical tool”. See “engine.” Merriam-Webster.com. 2022. https://www.merriam-webster.com (18 February 2022).




5.) Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

i.) The term “easy to use” in claims 1 and 8 is a relative term which renders the claim indefinite. The term “easy to use” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP § 2173.05(d). See In re Wiggins, 488 F. 2d 538, 541, 179 USPQ 421,423 (CCPA 1973).

ii.) Claim 4 recites “the system according to claim 1 and it is characterized in that the primary engine having gyro feature of allowing turning on/off by means of buttons in said hardware unit or said moving button located on said command”. It is unclear if the claim requires the gyro feature to be turned off or the primary engine is to be turned on off. It is further unclear if the moving button on the command does anything with regard to the primary engine. The claim as written does not appear to require the moving button to have any function associated with the primary engine. Therefore, the claim is indefinite. 

ii.) Claim 5 as written is indefinite. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a ventouse” in claim 5 is used by the claim to mean “a connecting apparatus,” that provides “fixing onto non-porous surfaces such as a car window, car console, table, wall and similar surfaces”, while the accepted meaning of “a ventouse” is “an apparatus sometimes used to assist the delivery of a baby, consisting of a cup which is attached to the fetal head by suction, and a chain by which traction can be exerted in order to draw out the baby.” {See Dictionary.com. 2022. https://www.dictionary.com (18 February 2022)}. The term is indefinite because the specification does not clearly redefine the term.

iii.) Claims 1-8 are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


Regarding dependent claims 2-7, the claims depend either directly or indirectly from claim 1, and thus inherit all the limitations of independent claim 1. Based
on their dependence and the foregoing rejection to claim 1, claims 2-7 are also
rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.) Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Vogt (US Pub No.: 2012/0230668A1).

With regard to Claim 1, Vogt discloses a multi-functional shooting system (A camera system having six axes of rotation for moving a camera, Abstract; Figures 1-4 and 12-13) comprising: 
at least one holder (Tilt head 3) where users place their optical devices such as phone, camera and other similar optic devices (See camera 23 with lens 24) (A camera 23 having a camera lens 24 is fastened to the tilt head 3 via a screw connection or a clamp connection, Paragraphs 0066-0067; Figure 2);
at least one primary engine (See axis of rotation 17 with tilt motor 21, Figures 1-2; Paragraph 0069) providing to put said holder parallel or vertical position to ground (The tilt motor provides to place the tilt head 3 (holder) parallel to the ground, Figures 1-3, 13; Paragraph 0069); 
at least one secondary engine (A motor for the rotation about the third axis of rotation 14 is located in the elbow joint 10, Paragraphs 0057, 0063; Figures 1-3) providing positioning said holder and said primary engine up and down, that is, vertically (The third axis of rotation raises and lowers (up and down) the tilt head 3 and the tilt motor 21, Paragraphs 0058-0060; Figures 1-2); 
at least one third engine (Shoulder unit 8, Paragraph 0057-0063; Figures 1-2) providing positioning of said holder said primary engine and secondary engine right and left, that is, horizontal positioning (The shoulder unit 8 is rotatably fastened on the base unit 7 about an axis of rotation 12 and moves the holder (tilt head 3), the primary engine (tilt motor 21) and secondary engine (motor for rotation about third axis), left and right, Figure 1; Paragraphs 0057-0063);
at least one connecting apparatus (Extendable stand) providing fixing to car, desk, wall or when required positioning on ground in outdoor (The base unit 7 of the camera system is mounted on a movable platform 26 by a screw connection, Paragraphs 0077-0080. An extendable stand can also be included on a base surface at the lower side of the movable platform 26 for the fixed positioning of the movable platform 26 and it can be withdrawn again for movement. For fixing, the stand can include suction cups for positioning on a fixing surface or a magnetic fixing system for positioning on magnetic fixing surfaces, Paragraph 0083; Figure 12); 
at least one mechanical adapter providing mounting of said connecting apparatus mechanically, and capable for use in any and all indoor and outdoor spaces (As mentioned above, the base unit 7 of the camera system is mounted on a movable platform 26 by a screw connection, Paragraphs 0077-0080. An extendable stand can also be included on a base surface at the lower side of the movable platform 26  for the fixed positioning of the movable platform 26 and it can be withdrawn again for movement. For fixing, the stand can include suction cups for positioning on a fixing surface or a magnetic fixing system for positioning on magnetic fixing surfaces, Paragraph 0083; Figure 12), capable to take photo and/or shoot video by means of one or more than one optic it has (The camera system is capable of recording images and the film is transmitted to a display, Figures 12-13; Paragraphs 0085-0091. The camera 23 has a lens 24, Paragraphs 0017, 0061, 0067), can be adapted, easy to use and characterised by comprising: 
at least one primary arm (Upper arm 9) located between said secondary engine (Motor located at elbow point 10)  and said third engine (Shoulder unit 8), mechanically and/or automatically extending shortening (See upper arm 9 that extends, Paragraphs 0057, 0066; Figures 1-2); 
at least one secondary arm (Base unit 7, Paragraph 0057 and Figures 1-2) located at end of said third engine (The base unit 7 is located on shoulder unit 8, Figures 1-2; Paragraph 0057), providing change in perspective of optic device located to said holder and offering easy use on tilted surface where mounted (Moving the base unit 7 changes the perspective of the optic device located on holder 3, Figures 2-6; Paragraphs 0057, 0066-0073); 
at least one hardware unit (Control unit 27 along with the other devices connected to the system such as operating device 36, calculator unit 35, processing unit 37, presenter 33 and microphone 38, Paragraphs 0084-0091; Figures 12-13) providing detection of user's audio command or hand motions and bringing optic device to desired position and providing automatic track of user in picture/video taking and picture/video shootings or video calls by means of sound, optic sensors, wire and wireless connection apparatus, electronic control unit and applications located therein (The camera 23 transmits the images or films it has taken to a processing unit 37 via a cable 34. The processing unit 37 moreover receives audio data taken by a microphone 38 via a further cable 34. The audio data can include comments matching the taken film or commands for a voice control of the camera system 1. Movements of the camera robot 2 can be carried out or a taking of the camera 23 can be started or stopped by the voice control by certain spoken commands of the presenter 33. The processing unit 37 carries out a voice recognition for this purpose and transmits control commands to the calculation unit 35 connected to the processing unit 37 via a cable 34 to move the camera robot 2, Paragraphs 0084-0088; Figure 12). 

Regarding Claim 2, Vogt discloses the system according to claim 1, comprising at least one command commanding functions of the hardware unit by wire or wireless communication of the hardware unit (The camera robot 2 (camera system) is controlled by a control unit 27 located outside the movable platform 26 in FIG. 12 which supplies the camera robot 2 with energy by a cable 34 and transmits control signals to the camera system 1 or receives feedback signals from it. The control unit 27 is in turn controlled via a calculator unit 35 which is a PC in the embodiment shown. The calculator unit 35 is manually controllable via an operating device 36. The operating device 36 can include, as in the case shown, a joystick with which the movement of the camera robot 2 is set. A computer mouse, a keyboard or a trackball or touchpad can also be provided for this purpose. In the embodiment shown, two joysticks are provided at the operating device 36 by which different settings can be made. The control unit 27 and the calculator unit 35 are connected to one another like the operating device 36 and the calculator unit 35 via a cable 34, Paragraphs 0084-0088; Figure 12). 

In regard to Claim 3, Vogt discloses the system according to claim 1 and it is characterized in that at least a command arm used for horizontal and vertical positioning functions of the optic device, at least a moving button providing vertical or horizontal positioning of said primary engine in respect to ground, at least a shooting button providing shooting picture/video of the optic device, at least a command having at least a box hosting electronic accessories (As mentioned above, the camera robot 2 (camera system) is controlled by a control unit 27 located outside the movable platform 26 in FIG. 12 which supplies the camera robot 2 with energy by a cable 34 and transmits control signals to the camera system 1 or receives feedback signals from it. The control unit 27 is in turn controlled via a calculator unit 35 which is a PC in the embodiment shown. The calculator unit 35 is manually controllable via an operating device 36. The operating device 36 can include, as in the case shown, a joystick with which the movement of the camera robot 2 is set. A computer mouse, a keyboard or a trackball or touchpad can also be provided for this purpose. In the embodiment shown, two joysticks are provided at the operating device 36 by which different settings can be made. The control unit 27 and the calculator unit 35 are connected to one another like the operating device 36 and the calculator unit 35 via a cable 34, Paragraphs 0084-0088; Figure 12).

Regarding Claim 4, Vogt discloses the system according to claim 1 and it is characterized in that the primary engine having gyro feature of allowing turning on/off by means of buttons in said hardware unit or said moving button located on said command (The control unit 27 is in turn controlled via a calculator unit 35 which is a PC in the embodiment shown. The calculator unit 35 is manually controllable via an operating device 36. The operating device 36 can include, as in the case shown, a joystick with which the movement of the camera robot 2 is set. A computer mouse, a keyboard or a trackball or touchpad can also be provided for this purpose. In the embodiment shown, two joysticks are provided at the operating device 36 by which different settings can be made. The control unit 27 and the calculator unit 35 are connected to one another like the operating device 36 and the calculator unit 35 via a cable 34, Paragraph 0085 and Figure 12).

In regard to Claim 5, Vogt discloses the system according to claim 1, characterized in that the connecting apparatus is a ventouse providing fixing onto non-porous surfaces such as car window, car console, table, wall and similar surfaces (fixing surfaces) (An extendable stand can also be included on a base surface at the lower side of the movable platform 26 for the fixed positioning of the movable platform 26 and it can be withdrawn again for movement. For fixing, the stand can include suction cups for positioning on a fixing surface or a magnetic fixing system for positioning on magnetic fixing surfaces, Paragraph 0083). 

Regarding Claim 8, Vogt discloses a multifunctional shooting method which is easy to use, wherein devices are adapted and that can be used in any indoor and outdoor places, capable to take picture and/or video shooting by means of one or more than one optic it has (A camera system having six axes of rotation for moving a camera, Abstract; Figures 1-4 and 12-13), and it is characterized by comprising process steps of: 
conduct of required calibrations by means of a hardware unit (Control unit 27 along with the other devices connected to the system such as operating device 36, calculator unit 35, processing unit 37, presenter 33 and microphone 38. The camera robot 2 is controlled by a control unit 27 located outside the movable platform 26 in FIG. 12 which supplies the camera robot 2 with energy by a cable 34 and transmits control signals to the camera system 1 or receives feedback signals from it, Paragraphs 0084-0091; Figures 12-13); 
detection of user assigned controller by means of the hardware unit (The camera robot 2 (camera system) is controlled by a control unit 27 located outside the movable platform 26 in FIG. 12 which supplies the camera robot 2 with energy by a cable 34 and transmits control signals to the camera system 1 or receives feedback signals from it. The control unit 27 is in turn controlled via a calculator unit 35 which is a PC in the embodiment shown. The calculator unit 35 is manually controllable via an operating device 36. The operating device 36 can include, as in the case shown, a joystick with which the movement of the camera robot 2 is set. A computer mouse, a keyboard or a trackball or touchpad can also be provided for this purpose. In the embodiment shown, two joysticks are provided at the operating device 36 by which different settings can be made. The control unit 27 and the calculator unit 35 are connected to one another like the operating device 36 and the calculator unit 35 via a cable 34, Paragraphs 0084-0088; Figure 12); 
if user selects sound control (audio control), recognition of audio commands (spoken commands) of the user by the hardware unit (The camera 23 transmits the images or films it has taken to a processing unit 37 via a cable 34. The processing unit 37 moreover receives audio data taken by a microphone 38 via a further cable 34. The audio data can include comments matching the taken film or commands for a voice control of the camera system 1. Movements of the camera robot 2 can be carried out or a taking of the camera 23 can be started or stopped by the voice control by certain spoken commands of the presenter 33. The processing unit 37 carries out a voice recognition for this purpose and transmits control commands to the calculation unit 35 connected to the processing unit 37 via a cable 34 to move the camera robot 2, Paragraphs 0084-0088; Figure 12); 
bringing the optic device (camera with lens) to desired position and angle in line with detected audio command by means of the hardware unit (The audio data can include comments matching the taken film or commands for a voice control of the camera system 1. Movements of the camera robot 2 can be carried out or a taking of the camera 23 can be started or stopped by the voice control by certain spoken commands of the presenter 33, Paragraphs 0084-0088; Figures 12-13);
 start of taking picture/shooting video by the optic device in line with detected audio command by means of the hardware unit (As mentioned above, movements of the camera robot 2 can be carried out or a taking of the camera 23 can be started or stopped by the voice control by certain spoken commands of the presenter 33, Paragraphs 0084-0088; Figures 12-13); 
if user selects hand control (gesture control), recognition of hand motions of the user by the hardware unit (A user can choose to not use a microphone but instead use gestures of the presenter to control the system, Paragraph 0089); 
bringing the optic device to desired position and angle in line with detected hand motions by means of the hardware unit (Gestures are used to control movements of the camera 23, Paragraphs 0084-0089; Figure 13); 
start of taking picture/shooting video by the optic device in line with detected hand motions by means of hardware unit (As mentioned above, movements of the camera robot 2 can be carried out or a taking of the camera 23 can be started or stopped by the gesture control of the presenter 33, Paragraphs 0084-0088; Figures 12-13);  
if users selects control by command, detection of signals from the command via the hardware unit (The calculator unit 35 is manually controllable via an operating device 36. The operating device 36 can include, as in the case shown, a joystick with which the movement of the camera robot 2 is set. A computer mouse, a keyboard or a trackball or touchpad can also be provided for this purpose. In the embodiment shown, two joysticks are provided at the operating device 36 by which different settings can be made. The control unit 27 and the calculator unit 35 are connected to one another like the operating device 36 and the calculator unit 35 via a cable 34, Paragraphs 0084-0088; Figure 12. The camera 23 transmits the images or films it has taken to a processing unit 37 via a cable 34. The processing unit 37 moreover receives audio data taken by a microphone 38 via a further cable 34. The audio data can include comments matching the taken film or commands for a voice control of the camera system 1. Movements of the camera robot 2 can be carried out or a taking of the camera 23 can be started or stopped by the voice control by certain spoken commands of the presenter 33. The processing unit 37 carries out a voice recognition for this purpose and transmits control commands to the calculation unit 35 connected to the processing unit 37 via a cable 34 to move the camera robot 2, Paragraphs 0084-0088; Figure 12);
bringing the optic device to desired position and angle in line with detected signals by means of hardware unit (The audio data can include comments matching the taken film or commands for a voice control of the camera system 1. Movements of the camera robot 2 can be carried out or a taking of the camera 23 can be started or stopped by the voice control by certain spoken commands of the presenter 33, Paragraphs 0084-0088; Figures 12-13); 
start of taking picture/shooting video by the optic device in line with detected signals by means of the hardware unit (As mentioned above, movements of the camera robot 2 can be carried out or a taking of the camera 23 can be started or stopped by the voice control by certain spoken commands of the presenter 33, Paragraphs 0084-0088; Figures 12-13).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.) Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US Pub No.: 2012/0230668A1) as applied to claims 1 above, and further in view of Fromm (US Pub No.: 2007/0053680A1).

With regard to Claim 6, Vogt does not explicitly disclose the system according to claim 1, characterized in that the connecting apparatus is a shooting rod. Fromm teaches of a system where a camera support have a connecting apparatus in the form of a shooting rod, (Fromm teaches of a camera support assembly including an elongated support, such as a extensible support, which support extends between a base assembly and a handgrip, whereby a user of the camera may secure a camera to the base assembly and, while holding the handgrip, position the camera a distance away, which may be greater than arms length, to capture a still or moving image of the user, of an obstructed scene, or of hard to reach and/or unsafe areas, Abstract and Figures 1-2 of Fromm. Fromm teaches that the apparatus to which the camera C is connected to is an extendable support rod (shooting rod) 16, Figures 1-2; Paragraphs 0043-0048 of Fromm. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the system teachings of Vogt to have the connecting apparatus be a shooting rod as taught by Fromm, because it provides the system the benefit of having the camera/optical device be held by hand while enabling the user to take a picture  of him or herself, Paragraphs 0008-0011 of Fromm). 

Regarding Claim 7, Vogt does not explicitly disclose a system according to claim 1, characterized in that the connecting apparatus is a tripod. Fromm teaches of a system where a camera support have a connecting apparatus in the form of a tripod, (Fromm teaches of a camera support assembly including an elongated support, such as a extensible support, which support extends between a base assembly and a handgrip, whereby a user of the camera may secure a camera to the base assembly and, while holding the handgrip, position the camera a distance away, which may be greater than arms length, to capture a still or moving image of the user, of an obstructed scene, or of hard to reach and/or unsafe areas, Abstract and Figures 1-2 of Fromm. Fromm teaches that the apparatus to which the camera C is connected to is a tripod, Figures 1-2, 12; Paragraphs 0043-0048, 0057 of Fromm. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the system teachings of Vogt to have the connecting apparatus be a tripod as taught by Fromm, because it provides the system the benefit to have the camera/optical device be held in a stable position while enabling the user to remotely take a picture of him or herself, Paragraphs 0008-0011 of Fromm). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697